DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 59-75 are objected to because of the following informalities:
Claim 59, last line recites “the first processing algorithm” while the antecedent in lines 9-10, recites “one or more first processing algorithms. Please correct for consistency.
Claim 59, line 6, before “user” please insert “plurality of” for consistency with the antecedent.
As per claim 60 with respect to “the first processing algorithm”, see claim 59.
As per claim 66, see claim 59.
Claim 72, “claim 66” is mistyped as “claims 66”.
As per claim 75, see claim 59.
Any claim whose base claim is objected is likewise objected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62, 63 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 63, the phrase "e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 62, line 1, “the one or more first interference mitigation algorithms” lacks of proper antecedent basis.
As per claim 70, see claim 63.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 74 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 

Allowable Subject Matter
Claims 59-61, 64-69, 71-73 and 75 would be allowable if amended to overcome the objection sets forth above.
Claims 62-63 and 70 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach or fairly suggest in combination with the other claimed limitations, the limitations of “to identify a plurality of user equipment (UE), each transmitting one or more uplink data streams for decoding at a base station associated with a given cell of a radio network; to cluster the identified user equipment into joint processing groups, each joint processing group comprising the identities of two or more user equipment as clustered; to perform, in a first processing stage, joint processing of the uplink data streams for identified user equipment within common joint processing groups using one or more first processing algorithms to produce corresponding first processed uplink data streams; and to perform one or more subsequent processing stages on the first processed uplink data streams, subsequent to the joint processing, to produce decoded uplink data streams, the one or more subsequent processing stages using one or more second processing algorithms, different from the first processing algorithm”, recited in the base claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633